
	
		IV
		House Calendar No. 146
		111th CONGRESS
		1st Session
		H. RES. 924
		[Report No.
		  111–383]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 19, 2009
			Mr. McKeon submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		
			December 17, 2009
			Additional sponsors: Mr.
			 Thornberry, Mr. Akin,
			 Mr. Bishop of Utah,
			 Mr. Miller of Florida,
			 Mr. Platts,
			 Mr. Coffman of Colorado,
			 Mr. Rogers of Alabama,
			 Mr. Franks of Arizona,
			 Mr. Rooney,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. Wittman,
			 Mr. Conaway,
			 Mr. Forbes,
			 Mr. Lamborn,
			 Mr. Hunter, and
			 Mr. Rogers of Kentucky
		
		
			December 17, 2009
			Reported with amendments, referred to the House Calendar,
			 and ordered to be printed
			Strike out all after the resolving clause and
			 insert the part printed in italic
		
		RESOLUTION
		Directing the Secretary of Defense to
		  transmit to the House of Representatives copies of any document, record, memo,
		  correspondence, or other communication of the Department of Defense, or any
		  portion of such communication, that refers or relates to the trial or detention
		  of Khalid Sheikh Mohammed, Walid Muhammad Salih Mubarek Bin ’Attash, Ramzi
		  Binalshibh, Ali Abdul Aziz Ali, or Mustafa Ahmed Adam al
		  Hawsawi.
	
	
		That the House of Representatives
			 directs the Secretary of Defense to transmit to the House of Representatives,
			 not later than 14 days after the date of the adoption of this resolution,
			 copies of any document, record, memo, correspondence, or other communication of
			 the Department of Defense, or any portion of such communication, that refers or
			 relates to the trial or detention of Khalid Sheikh Mohammed, Walid Muhammad
			 Salih Mubarek Bin 'Attash, Ramzi Binalshibh, Ali Abdul Aziz Ali, or Mustafa
			 Ahmed Adam al Hawsawi.
		
	
		That the House of Representatives directs
			 the Secretary of Defense to transmit the following documents and records to the
			 House of Representatives not later than 30 days prior to the transfer of Khalid
			 Sheikh Mohammed, Walid Muhammad Salih Mubarak Bin ‘Attash, Ramzi Binalshibh,
			 Ali Abdul Aziz Ali, or Mustafa Ahmed Adam al Hawsawii from the United States
			 Naval Station, Guantanamo Bay, Cuba, to the United States:
			(1)As required by section 1041 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84), an
			 assessment of the risks that the detainee poses to the national security of the
			 United States once he is transferred to the United States for trial.
			(2)As required by section 1041 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84), measures to
			 mitigate any risks described in paragraph (1).
			(3)The location or locations at which the
			 detainee will be held.
			(4)The costs associated with the transfer,
			 mitigation of the risks described in paragraph (2), and any other costs related
			 to the execution of the comprehensive plan required by section 1041 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84).
			(5)A summary of the consultation required by
			 section 1041(d) of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84).
			(6)As required by section 1041 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84), a
			 certification by the Attorney General that under the comprehensive plan
			 referred to in paragraph (4) the detainee poses little or no security risk to
			 the United States.
			Amend the title so as to read:
	 Resolution directing the Secretary of Defense to transmit to the House
	 of Representatives certain documents in the possession of the Department of
	 Defense relating to detainees held at the United States Naval Station,
	 Guantanamo Bay, Cuba, who are to be prosecuted in the United
	 States..
	
		December 17, 2009
		Reported with amendments, referred to the House Calendar,
		  and ordered to be printed
	
